291 F.2d 754
Marcelino Perea VELASQUEZv.UNITED STATES of America.
No. 6686.
United States Court of Appeals Tenth Circuit.
June 9, 1961.

Appeal from the United States District Court for the District of New Mexico.
No attorney for appellant.
John Quinn, U.S. Atty., Albuquerque, N.M., for appellee.
Before MURRAH, Chief Judge, and BRATTON and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Affirmed June 9, 1961, without written opinion, on authority of Martin v. United States of America, 10 Cir., 285 F.2d 150.